Exhibit 10.1

SIGMATRON INTERNATIONAL, INC.

2013 EMPLOYEE STOCK PURCHASE PLAN

The following constitute the provisions of the 2013 Employee Stock Purchase Plan
of SigmaTron International, Inc. (the “Company”).

1. Purpose. The purpose of the Plan is to provide employees of the Company and
its Designated Subsidiaries with an opportunity to purchase Common Stock of the
Company through accumulated payroll deductions. It is the intention of the
Company to have the Plan qualify as an “Employee Stock Purchase Plan” under
Section 423 of the Code. The provisions of the Plan, accordingly, shall be
construed so as to extend and limit participation in a uniform and
nondiscriminatory basis consistent with the requirements of Section 423.

2. Definitions.

(a) “Administrator” shall mean the Board or any Committee designated by the
Board to administer the plan pursuant to Section 14.

(b) “Board” shall mean the Board of Directors of the Company.

(c) “Change of Control” shall mean the occurrence of any of the following
events:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
50% or more of the total voting power represented by the Company’s then
outstanding voting securities; or

(ii) The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets; or

(iii) The consummation of a merger or consolidation of the Company, with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least 50% of
the total voting power represented by the voting securities of the Company, or
such surviving entity or its parent outstanding immediately after such merger or
consolidation; or

(iv) A change in the composition of the Board, as a result of which fewer than a
majority of the Directors are Incumbent Directors. “Incumbent Directors” shall
mean Directors who either (A) are Directors of the Company, as applicable, as of
the date hereof, or (B) are elected, or nominated for election, to the Board
with the affirmative votes of at least a majority of those Directors whose
election or nomination was not in connection with any transaction described in
subsections (i), (ii) or (iii) or in connection with an actual or threatened
proxy contest relating to the election of directors of the Company.



--------------------------------------------------------------------------------

(d) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(e) “Committee” means a committee of the Board appointed by the Board in
accordance with Section 14 hereof.

(f) “Common Stock” shall mean the common stock of the Company.

(g) “Company” shall mean SigmaTron International, Inc., a Delaware corporation.

(h) “Compensation” shall mean all base straight time gross earnings, commissions
overtime and shift premium, but exclusive of payments for incentive
compensation, bonuses and other compensation.

(i) “Designated Subsidiary” shall mean any Subsidiary selected by the
Administrator as eligible to participate in the Plan.

(j) “Eligible Employee” shall mean any individual who is a common law employee
of the Company or any Designated Subsidiary and whose customary employment with
the Company or Designated Subsidiary is at least 20 hours per week and more than
5 months in any calendar year. For purposes of the Plan, the employment
relationship shall be treated as continuing intact while the individual is on
sick leave or other leave of absence approved by the Company. Where the period
of leave exceeds 90 days and the individual’s right to reemployment is not
guaranteed either by statute or by contract, the employment relationship shall
be deemed to have terminated on the 91st day of such leave.

(k) “Exercise Date” shall mean the last Trading Day of each of the Company’s
fiscal quarters: which end April, July, October and January.

(1) “Fair Market Value” shall mean, as of any date, the value of Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation Nasdaq or the New York
Stock Market, its Fair Market Value shall be the closing sales price for such
stock (or the closing bid, if no sales were reported) as quoted on such exchange
or system on the date of determination, as reported in The Wall Street Journal
or such other source as the Board deems reliable. If the Exercise Date falls on
a weekend, holiday or other day when no closing sale price has been reported,
the Fair Market Value will be the most previously reported closing price;

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean of
the closing bid and asked prices for the Common Stock on the date of
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable;

 

Page 2 of 14



--------------------------------------------------------------------------------

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Board; or

(iv) For purposes of the Grant Date of the first Offering Period under the Plan,
the Fair Market Value shall be the initial price to the public as set forth in
the final prospectus included within the registration statement in Form S-1
filed with the Securities and Exchange Commission for the initial public
offering of the Company’s Common Stock (the “Registration Statement”).

(m) “Grant Date” shall mean the first Trading Day of each of the Company’s
fiscal quarters: which commence May, August, November and February.

(n) “Offering Periods” shall mean the periods of approximately 3 months during
which an option granted pursuant to the Plan may be exercised, commencing on the
first Trading Day on or after November 1, 2013 and terminating on the last
Trading Day of January, 2014; provided, however, that the first Offering Period
under the Plan shall commence on the later of (i) November 1, 2013 or (ii) the
first Trading Day on or after the date on which the Securities and Exchange
Commission declares the Company’s registration statement on Form S-8 effective,
and in either case ending on the last Trading Day of that fiscal quarter. The
duration and timing of Offering Periods may be changed pursuant to Section 4 of
this Plan.

(o) “Plan” shall mean this Employee Stock Purchase Plan.

(p) “Purchase Period” shall mean the approximately 3 month period commencing on
one Exercise Date and ending with the next Exercise Date, except that the first
Purchase Period of any Offering Period shall commence on the Grant Date and end
with the next Exercise Date.

(q) “Purchase Price” shall mean the lower of 85% of the Fair Market Value of a
share of Common Stock on the Grant Date or the Exercise Date, provided however,
that the Purchase Price may be adjusted by the Administrator pursuant to
Section 20.

(r) “Subsidiary” shall mean a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

(s) “Trading Day” shall mean a day on which national stock exchanges and Nasdaq
are open for trading.

3. Eligibility.

(a) First Offering Period. Any individual who is an Eligible Employee
immediately prior to an Offering Period may enroll in any Offering Period as
provided in Section 5. Any Eligible Employee who becomes an Eligible Employee
after a given Grant Date shall be eligible to participate in the Plan at the
beginning of the next Offering Period.

 

Page 3 of 14



--------------------------------------------------------------------------------

(b) Limitations. Any provisions of the Plan to the contrary notwithstanding, no
Eligible Employee shall be granted an option under the Plan (i) to the extent
that, immediately after the grant, such Eligible Employee (or any other person
whose stock would be attributed to such Eligible Employee pursuant to
Section 424(d) of the Code) would own capital stock of the Company and/or hold
outstanding options to purchase such stock possessing 5% or more of the total
combined voting power or value of all classes of the capital stock of the
Company or of any Subsidiary, or (ii) to the extent that his or her rights to
purchase stock under all employee stock purchase plans of the Company and its
subsidiaries accrues at a rate which exceeds $25,000 worth of stock (determined
at the fair market value of the shares at the time such option is granted) or
            [25,000] shares of stock, whichever is lower, for each calendar year
in which such option is outstanding at any time.

4. Offering Periods. The Plan shall be implemented by consecutive, three-month
Offering Periods with a new Offering Period commencing on the first Trading Day
of each of the Company’s fiscal quarters (commencing May 1, August 1, November 1
and February 1), or on such other date as the Board shall determine, and
continuing thereafter until the last Trading Day of the Company’s fiscal
quarter, unless earlier terminated in accordance with Section 20 hereof;
provided, however, that the first Offering Period under the Plan shall be as
described in Section 2(N).

5. Participation.

(a) First Offering Period. An Eligible Employee shall be entitled to participate
in the first Offering Period only if such individual submits a subscription
agreement authorizing payroll deductions to this Plan (i) no earlier than the
effective date of the Form S-8 registration statement with respect to the
issuance of Common Stock under this Plan and (ii) no later than 5 business days
(or such other number of days as determined by the Administrator) from the
effective date of such S-8 registration statement (the “Enrollment Window”). An
Eligible Employee’s failure to submit the subscription agreement during the
Enrollment Window shall result in the automatic termination of such individual’s
participation in the Offering Period.

(b) Subsequent Offering Periods. An Eligible Employee may become a participant
in the Plan by completing a subscription agreement authorizing payroll
deductions to this Plan with the Company’s payroll office prior to the
applicable Grant Date. Once an Eligible Employee becomes a participant in the
Plan, the Eligible Employee remains a participant until he or she withdraws from
the Plan or his or her employment is terminated.

6. Payroll Deductions.

(a) At the time a participant files his or her subscription agreement, he or she
shall elect to have payroll deductions made on each pay day during the Offering
Period in an amount not exceeding 15% of the Compensation which he or she
receives on each pay day

 

Page 4 of 14



--------------------------------------------------------------------------------

during the Offering Period; provided, however, that should a pay day occur on an
Exercise Date, a participant shall have the payroll deductions made on such day
applied to his or her account under the new Offering Period or Purchase Period,
as the case may be. A participant’s subscription agreement shall remain in
effect for successive Offering Periods unless terminated as provided in
Section 10 hereof.

(b) Payroll deductions for a participant shall commence on the first payday
following the Grant Date and shall end on the last payday in the Offering Period
to which such authorization is applicable, unless sooner terminated by the
participant as provided in Section 10 hereof; provided, however, that for the
first Offering Period, payroll deductions shall commence on the first payday on
or following the end of the Enrollment Window.

(c) All payroll deductions made for a participant shall be credited to his or
her account under the Plan and shall be withheld from the participant’s net pay
in whole percentages only. A participant may not make any additional payments
into such account.

(d) A participant may discontinue his or her participation in the Plan as
provided in Section 10 hereof, but may not increase or decrease the rate of his
or her payroll deductions, during the Offering Period by completing or filing
with the Company an election of discontinuance for the next subsequent Offering
Period.

(e) A participant may increase or decrease the rate of his or her payroll
deductions for future Offering Periods, but not during an Offering Period, by
filing with the Company a new subscription agreement authorizing a change in
payroll deduction rate. The change in rate shall be effective with the first
full Offering Period following 10 business days after the Company’s receipt of
the new subscription agreement unless the Company elects to process a given
change in participation more quickly.

(f) At the time the option is exercised, in whole or in part, or at the time
some or all of the Company’s Common Stock issued under the Plan is disposed of,
the participant must make adequate provision for the Company’s federal, state,
or other tax withholding obligations, if any, which arise upon the exercise of
the option or the disposition of the Common Stock. At any time, the Company may,
but shall not be obligated to, withhold from the participant’s compensation the
amount necessary for the Company to meet applicable withholding obligations,
including any withholding required to make available to the Company any tax
deductions or benefits attributable to sale or early disposition of Common Stock
by the Eligible Employee.

7. Grant of Option. On the Grant Date of each Offering Period, each Eligible
Employee participating in such Offering Period shall be granted an option to
purchase on each Exercise Date during such Offering Period (at the applicable
Purchase Price) up to a number of shares of the Company’s Common Stock
determined by dividing such Eligible Employee’s payroll deductions accumulated
prior to such Exercise Date and retained in the Participant’s account as of the
Exercise Date by the applicable Purchase Price; and provided that such purchase
shall be subject to the limitations set forth in Sections 3(b) and 12 hereof.
The

 

Page 5 of 14



--------------------------------------------------------------------------------

Administrator may, for future Offering Periods, increase or decrease, in its
absolute discretion, the maximum number of shares of the Company’s Common Stock
an Eligible Employee may purchase during each Purchase Period of such Offering
Period. Exercise of the option shall occur as provided in Section 8 hereof,
unless the participant has withdrawn pursuant to Section 10 hereof. The option
shall expire on the last day of the Offering Period.

8. Exercise of Option.

(a) Unless a participant withdraws from the Plan as provided in Section 10
hereof, his or her option for the purchase of shares shall be exercised
automatically on the Exercise Date, and the maximum number of full shares
subject to option shall be purchased for such participant at the applicable
Purchase Price with the accumulated payroll deductions in his or her account at
the brokerage firm of the Company’s choosing. No fractional shares shall be
purchased; any payroll deductions accumulated in a participant’s account which
are not sufficient to purchase a full share shall be retained in the
participant’s account for the subsequent Purchase Period or Offering Period,
subject to earlier withdrawal by the participant as provided in Section 10
hereof. Any other funds left over in a participant’s account after the Exercise
Date shall be returned to the participant. During a participant’s lifetime, a
participant’s option to purchase shares hereunder is exercisable only by him or
her.

(b) If the Administrator determines that, on a given Exercise Date, the number
of shares with respect to which options are to be exercised may exceed (i) the
number of shares of Common Stock that were available for sale under the Plan on
the Grant Date of the applicable Offering Period, or (ii) the number of shares
available for sale under the Plan on such Exercise Date, the Administrator may
in its sole discretion (x) provide that the Company shall make a pro rata
allocation of the shares of Common Stock available for purchase on such Grant
Date or Exercise Date, as applicable, in as uniform a manner as shall be
practicable and as it shall determine in its sole discretion to be equitable
among all participants exercising options to purchase Common Stock on such
Exercise Date, and continue all Offering Periods then in effect, or (y) provide
that the Company shall make a pro rata allocation of the shares available for
purchase on such Grant Date or Exercise Date, as applicable, in as uniform a
manner as shall be practicable and as it shall determine in its sole discretion
to be equitable among all participants exercising options to purchase Common
Stock on such Exercise Date, and terminate any or all Offering Periods then in
effect pursuant to Section 20 hereof. The Company may make pro rata allocation
of the shares available on the Grant Date of any applicable Offering Period
pursuant to the preceding sentence, notwithstanding any authorization of
additional shares for issuance under the Plan by the Company’s stockholders
subsequent to such Grant Date.

9. Delivery. As soon as reasonably practicable after each Exercise Date on which
a purchase of shares occurs, the Company shall arrange the delivery to each
participant the shares purchased upon exercise of his or her option in a form
determined by the Administrator.

 

Page 6 of 14



--------------------------------------------------------------------------------

10. Withdrawal.

(a) A participant may withdraw all but not less than all the payroll deductions
credited to his or her account and not yet used to exercise his or her option
under the Plan at any time by giving written notice to the Company. All of the
participant’s payroll deductions credited to his or her account shall be paid to
such participant promptly after receipt of notice of withdrawal and such
participant’s option for the Offering Period shall be automatically terminated,
and no further payroll deductions for the purchase of shares shall be made for
such Offering Period. If a participant withdraws from an Offering Period,
payroll deductions shall not resume at the beginning of the succeeding Offering
Period unless the participant delivers to the Company a new subscription
agreement.

(b) A participant’s withdrawal from an Offering Period shall not have any effect
upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by the Company or in succeeding Offering Periods under this
Plan which commence after the termination of the Offering Period from which the
participant withdraws.

11. Termination of Employment. Termination of a participant’s employment for any
reason, including retirement, death or the failure of a participant to remain an
Eligible Employee of the Company or of a Designated Subsidiary, immediately
terminates his or her participation in this Plan. In such event, the payroll
deductions credited to the participant’s account during the Offering Period but
not yet used to purchase shares under the Plan will be returned without interest
to him or her or, in the case of his or her death, to the person or persons
entitled thereto under Section 15 hereof. For purposes of this Section 11, an
employee will not be deemed to have terminated employment or failed to remain in
the continuous employ of the Company or of a Designated Subsidiary in the case
of sick leave, military leave, or any other leave of absence approved by the
Board; provided that such leave is for a period of not more than 90 days or
reemployment upon the expiration of such leave is guaranteed by contract or
statute.

12. Interest. No interest shall accrue on the payroll deductions of a
participant in the Plan.

13. Stock.

(a) Subject to adjustment upon changes in capitalization of the Company as
provided in Section 19 hereof, the maximum number of shares of the Company’s
Common Stock which shall be made available for sale under the Plan shall be
400,000 shares plus an annual increase to be added on the first day of the
Company’s fiscal year beginning on May 1, 2014, equal to the lesser of
(i) 50,000 shares, (ii) two percent of the outstanding shares on such date or
(iii) an amount determined by the Administrator.

(b) Until the shares are issued (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company), a
participant shall only have the rights of an unsecured creditor with respect to
such shares, and no right to vote or receive dividends or any other rights as a
stockholder shall exist with respect to such shares.

 

Page 7 of 14



--------------------------------------------------------------------------------

(c) Shares to be delivered to a participant under the Plan shall be registered
in the name of the participant or in the name of the participant and his or her
spouse.

14. Administration. The Administrator shall administer the Plan and shall have
full and exclusive discretionary authority to construe, interpret and apply the
terms of the Plan, to determine eligibility and to adjudicate all disputed
claims filed under the Plan. Every finding, decision and determination made by
the Administrator shall, to the full extent permitted by law, be final and
binding upon all parties.

15. Designation of Beneficiary.

(a) A participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the participant’s account under the
Plan in the event of such participant’s death subsequent to an Exercise Date on
which the option is exercised but prior to delivery to such participant of such
shares and cash. In addition, a participant may file a written designation of a
beneficiary who is to receive any cash from the participant’s account under the
Plan in the event of such participant’s death prior to exercise of the option.
If a participant is married and the designated beneficiary is not the spouse,
spousal consent shall be required for such designation to be effective.

(b) Such designation of beneficiary may be changed by the participant at any
time by written notice. In the event of the death of a participant and in the
absence of a beneficiary validly designated under the Plan who is living at the
time of such participant’s death, the Company shall deliver such shares and/or
cash to the executor or administrator of the estate of the participant, or if no
such executor or administrator has been appointed (to the knowledge of the
Company), the Company, in its discretion, may deliver such shares and/or cash to
the spouse or to any one or more dependents or relatives of the participant, or
if no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.

(c) All beneficiary designations shall being such form and manner as the
Administrator may designate from time to time.

16. Transferability. Neither payroll deductions credited to a participant’s
account nor any rights with regard to the exercise of an option or to receive
shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 15 hereof) by the participant. Any such attempt at
assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw funds from
an Offering Period in accordance with Section 10 hereof.

17. Use of Funds. All payroll deductions received or held by the Company under
the Plan may be used by the Company for any corporate purpose, and the Company
shall not be obligated to segregate such payroll deductions. Until shares are
issued, participants shall only have the rights of an unsecured creditor.

 

Page 8 of 14



--------------------------------------------------------------------------------

18. Reports. Individual accounts shall be maintained for each participant in the
Plan. Statements of account shall be given to participating Eligible Employees
at least annually, which statements shall set forth the amounts of payroll
deductions, the Purchase Price, the number of shares purchased and the remaining
cash balance, if any.

19. Adjustments Upon Changes in Capitalization. Dissolution, Liquidation, Merger
or Change of Control.

(a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the maximum number of shares of the Company’s
Common Stock which shall be made available for sale under the Plan, the maximum
number of shares each participant may purchase each Purchase Period (pursuant to
Section 7), the number of shares that may be added annually to the shares
reserved under the Plan (pursuant to Section 13(a)(i), as well as the price per
share and the number of shares of Common Stock covered by each option under the
Plan which has not yet been exercised shall be proportionately adjusted for any
increase or decrease in the number of issued shares of Common Stock resulting
from a stock split, reverse stock split, stock dividend, combination or
reclassification of the Common Stock, or any other change in the number of
shares of Common Stock effected without receipt of consideration by the Company;
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration.”
Such adjustment shall be made by the Administrator, whose determination in that
respect shall be final, binding and conclusive. Except as expressly provided
herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of Common Stock subject to an option.

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Offering Period then in progress shall be
shortened by setting a new Exercise Date (the “New Exercise Date”), and shall
terminate immediately prior to the consummation of such proposed dissolution or
liquidation, unless provided otherwise by the Administrator. The New Exercise
Date shall be before the date of the Company’s proposed dissolution or
liquidation. The Administrator shall notify each participant in writing, at
least 10 business days prior to the New Exercise Date, that the Exercise Date
for the participant’s option has been changed to the New Exercise Date and that
the participant’s option shall be exercised automatically on the New Exercise
Date, unless prior to such date the participant has withdrawn from the Offering
Period as provided in Section 10 hereof.

(c) Merger or Change of Control. In the event of a merger or Change of Control,
each outstanding option shall be assumed or an equivalent option substituted by
the successor corporation or a Parent or Subsidiary of the successor
corporation. In the event that the successor corporation refuses to assume or
substitute for the option, any Purchase Periods then in progress shall be
shortened by setting a New Exercise Date and any Offering Periods then in
progress shall end on the New Exercise Date. The New Exercise Date shall be
before the date of the Company’s proposed merger or Change of Control. The
Administrator shall notify each participant in writing, at least 10 business
days prior to the New Exercise Date, that the Exercise Date for the
participant’s option has been changed to the New Exercise Date and that the
participant’s option shall be exercised automatically on the New Exercise Date,
unless prior to such date the participant has withdrawn from the Offering Period
as provided in Section 10 hereof.

 

Page 9 of 14



--------------------------------------------------------------------------------

20. Amendment or Termination.

(a) The Administrator may at any time and for any reason terminate or amend the
Plan. Except as otherwise provided in the Plan, no such termination can affect
options previously granted, provided that an Offering Period may be terminated
by the Administrator on any Exercise Date if the Administrator determines that
the termination of the Offering Period or the Plan is in the best interests of
the Company and its stockholders. Except as provided in Section 19 and this
Section 20 hereof, no amendment may make any change in any option theretofore
granted which adversely affects the rights of any participant. To the extent
necessary to comply with Section 423 of the Code (or any successor rule or
provision or any other applicable law, regulation or stock exchange rule), the
Company shall obtain shareholder approval in such a manner and to such a degree
as required.

(b) Without shareholder consent and without regard to whether any participant
rights may be considered to have been “adversely affected,” the Administrator
shall be entitled to change the Offering Periods, limit the frequency and/or
number of changes in the amount withheld during an Offering Period, establish
the exchange ratio applicable to amounts withheld in a currency other than U.S.
dollars, permit payroll withholding in excess of the amount designated by a
participant in order to adjust for delays or mistakes in the Company’s
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Common Stock for each
participant properly correspond with amounts withheld from the participant’s
Compensation, and establish such other limitations or procedures as the
Administrator determines in its sole discretion advisable which are consistent
with the Plan.

(c) In the event the Administrator determines that the ongoing operation of the
Plan may result in unfavorable financial accounting consequences, the Board may,
in its discretion and, to the extent necessary or desirable, modify or amend the
Plan to reduce or eliminate such accounting consequence including, but not
limited to:

(i) increasing the Purchase Price for any Offering Period including an Offering
Period underway at the time of the change in Purchase Price;

(ii) shortening any Offering Period so that Offering Period ends on a new
Exercise Date, including an Offering Period underway at the time of the Board
action; and

(iii) allocating shares.

 

Page 10 of 14



--------------------------------------------------------------------------------

Such modifications or amendments shall not require stockholder approval or the
consent of any Plan participants.

21. Notices. All notices or other communications by a participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form and manner specified by the Company at the location,
or by the person, designated by the Company for the receipt thereof.

22. Conditions Upon Issuance of Shares. Shares shall not be issued with respect
to an option unless the exercise of such option and the issuance and delivery of
such shares pursuant thereto shall comply with all applicable provisions of law,
domestic or foreign, including, without limitation, the Securities Act of 1933,
as amended, the Securities Exchange Act of 1934, as amended, the rules and
regulations promulgated thereunder, and the requirements of any stock exchange
upon which the shares may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

23. Term of Plan. The Plan shall become effective upon the approval of the Plan
by the Board of Directors. It shall continue in effect until October 31, 2023,
unless earlier terminated pursuant to Section 20 hereof, or upon issuance of all
of the Common Stock made available for sale under the Plan pursuant to
Section 13 have been sold.

 

Page 11 of 14



--------------------------------------------------------------------------------

EXHIBIT A

SIGMATRON INTERNATIONAL, INC.

2013 EMPLOYEE STOCK PURCHASE PLAN

SUBSCRIPTION AGREEMENT

 

             Original Application    Grant Date:                     
             Change in Payroll Deduction Rate                 Change of
Beneficiary(ies)   

1.                      hereby elects to participate in the SigmaTron
International, Inc. 2013 Employee Stock Purchase Plan (the “Plan”) and
subscribes to purchase shares of the Company’s Common Stock in accordance with
this Subscription Agreement and the Plan.

2. I hereby authorize payroll deductions from each paycheck in the amount of
    % of my Compensation on each payday (from 0 to     %) during the Offering
Period in accordance with the Plan. (Please note that no fractional percentages
are permitted.)

3. I understand that said payroll deductions shall be accumulated for the
purchase of shares of Common Stock at the applicable Purchase Price determined
in accordance with the Plan and will be held without interest. I understand that
if I do not withdraw from an Offering Period, any accumulated payroll deductions
will be used to automatically exercise my option.

4. I have received a copy of the complete Plan. I understand that my
participation in the Plan is in all respects subject to the terms of the Plan.

5. Shares purchased for me under the Plan should be issued in the name(s) of
(Eligible Employee or Eligible Employee and Spouse only).

6. I understand that if I dispose of any shares received by me pursuant to the
Plan within 2 years after the Grant Date (the first day of the Offering Period
during which I purchased such shares) and one year after the Exercise Date, I
will be treated for federal income tax purposes as having received ordinary
income at the time of such disposition in an amount equal to the excess of the
fair market value of the shares at the time such shares were purchased by me
over the price which I paid for the shares. I hereby agree to notify the Company
or its designated administrator in writing within 30 days after the date of any
disposition of my shares and I will make adequate provision for Federal. state
or other tax withholding obligations, if any, which arise upon the

 

Page 12 of 14



--------------------------------------------------------------------------------

disposition of the Common Stock. The Company may, but will not be obligated to,
withhold from my compensation the amount necessary to meet any applicable
withholding obligation including any withholding necessary to make available to
the Company any tax deductions or benefits attributable to sale or early
disposition of Common Stock by me. If I dispose of such shares at any time after
the expiration of the 2-year and 1-year holding periods, I understand that I
will be treated for federal income tax purposes as having received income only
at the time of such disposition, and that such income will be taxed as ordinary
income only to the extent of an amount equal to the lesser of (1) the excess of
the fair market value of the shares at the time of such disposition over the
purchase price which I paid for the shares, or (2) 15% of the fair market value
of the shares on the first day of the Offering Period. The remainder of the
gain, if any, recognized on such disposition will be taxed as capital gain.

7. I hereby agree to be bound by the terms of the Plan. The effectiveness of
this Subscription Agreement is dependent upon my eligibility to participate in
the Plan.

 

Name and Address of Participant (please print):                   Social
Security Number:        

I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT SHALL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.

 

Signature:         Date:        

 

Page 13 of 14



--------------------------------------------------------------------------------

EXHIBIT B

SIGMATRON INTERNATIONAL, INC.

2013 EMPLOYEE STOCK PURCHASE PLAN

NOTICE OF WITHDRAWAL

The undersigned participant in the Offering Period of the SigmaTron
International, Inc. Employee Stock Purchase Plan which began on (the “Grant
Date”) hereby notifies the Company that he or she hereby withdraws from the
Offering Period. He or she hereby directs the Company to pay to the undersigned
as promptly as practicable all the payroll deductions credited to his or her
account with respect to such Offering Period. The undersigned understands and
agrees that his or her option for such Offering Period will be automatically
terminated. The undersigned understands further that no further payroll
deductions will be made for the purchase of shares in the current Offering
Period and the undersigned shall be eligible to participate in succeeding
Offering Periods only by delivering to the Company a new Subscription Agreement.

 

Name and Address of Participant (please print):              

 

Signature:         Date:        

 

Page 14 of 14